Citation Nr: 1216507	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  04-44 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for heart disease, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to service connection for residuals of carcinoma of the spinal cord.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  In September 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In January 2010, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for residuals of carcinoma of the spinal cord is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's testimony regarding setting foot in Vietnam is consistent with his service and found to be credible.  

2.  The Veteran currently has diabetes mellitus and ischemic heart disease.  

3.  The preponderance of the evidence is against a finding that the Veteran had a stroke during service or that he currently has residuals of a stroke related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for ischemic heart disease (diagnosed as coronary artery disease, atherosclerotic heart disease, ischemic heart disease, and ischemic cardiomyopathy) have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the fully favorable determination on the claims for service connection for diabetes and heart disease, no further discussion of VCAA compliance is necessary as to those issues.  The claim for service connection for residuals of carcinoma of the spinal cord is being remanded; thus, discussion of VCAA compliance regarding that issue is not appropriate at this time.  

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2002 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for residuals of a stroke, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A letter accompanying the March 2006 statement of the case advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and hearing testimony.  At the September 2009 Board hearing, the Acting Veterans Law Judge made several suggestions of additional evidence that could be submitted to help establish the Veteran's claims.

In addition, the Board notes that the case was remanded in January 2010 to obtain VA and SSA records.  All requested records were subsequently obtained.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for residuals of a stroke.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that tends to show that this disability is in any way related to the Veteran's military service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arteriosclerosis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Diabetes and Heart Disease

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e), including diabetes mellitus and ischemic heart disease, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  

Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f) , 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009). 

During his time in the Navy, the Veteran served aboard the USS Hancock, an aircraft carrier.  According to the National Personnel Records Center, the Veteran was attached to a unit that was credited with Vietnam service while he was with the unit.  Although, this does not necessarily indicate service in Vietnam as opposed to ship board service off the coast of Vietnam.  

In this case, the Veteran asserts that he set foot in Vietnam on at least two occasions.  He indicates that he was flown by helicopter to Da Nang to repair aircraft that could not make it back to the ship and that when leaving the USS Hancock to return to the United States he flew out of Da Nang spending a night in a hangar in Vietnam.  Service personnel records reflect that the Veteran was an aviation electrician during service.  

The Veteran was stationed aboard an aircraft carrier while working as an aviation electrician.  He asserts that his duties brought him on shore in Vietnam to repair planes so that they could return to the carrier.  The Board finds this assertion to be consistent with the Veteran's rate and duty assignment.  The Board also finds the Veteran's testimony regarding his service in Vietnam to be credible.  As such, the Veteran is considered to have stepped foot in Vietnam during the requisite period to entitle him to the presumption of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  

As the Veteran is presumed exposed to herbicides, the remaining inquiry is whether he developed diabetes mellitus and ischemic heart disease to a compensable degree subsequent to his service in Vietnam.  

Diabetes mellitus warrants a 10 percent rating when it is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Private treatment records reflect that in January 1997 the Veteran complained of increased thirst, urination and weight loss for the past 10 months.  He was diagnosed with diabetes mellitus.  As the Veteran has been diagnosed with diabetes mellitus, he meets the criteria for at least a 10 percent evaluation for that disability.

Arteriosclerotic heart disease warrants a 10 percent rating with documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  

In March 1999, the Veteran was diagnosed with coronary artery disease.  He was subsequently diagnosed with atherosclerotic heart disease, ischemic heart disease, and ischemic cardiomyopathy.  The Veteran underwent a coronary artery bypass graft in November 1999.  Treatment records also show continuous use of Coumadin, an anticoagulant.  For example, VA treatment records show this medication prescribed in January 2003, June 2006, October 2007, and on many other occasions.  As the Veteran has been diagnosed with coronary artery disease and requires continuous medication, he meets the criteria for at least a 10 percent evaluation for this disability.  

In summary, the Board finds the Veteran's statements that he set foot in Vietnam during his military service to be credible and consistent with his service.  As the Veteran set foot in Vietnam, he is presumed to have been exposed to herbicides.  The Veteran currently has diabetes mellitus and ischemic heart disease, each of which has manifested to a compensable degree, and are presumed to be related to his in-service exposure to herbicides.  As such, service connection for diabetes mellitus and ischemic heart disease (diagnosed as coronary artery disease, atherosclerotic heart disease, ischemic heart disease, and ischemic cardiomyopathy) is warranted.  

	II.  Residuals of a Stroke 

The Veteran was discharged from the Navy in April 1972.  Medical records reflect that he suffered a stroke in 2001.  The Veteran asserts that his stroke was related to his military service.  

Service records show no complaint, diagnosis, or treatment related to a stroke.  There is no medical or lay evidence of a stroke until 2001, more than 25 years after the Veteran's discharge from the Navy.  The lack of medical and lay evidence of a stroke for years after service is evidence against any claim that current residuals of a stroke are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In this case there is simply no evidence relating the Veteran's stroke to service other than his current assertions.  While the Veteran is competent to testify regarding observable symptomatology, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on the etiology of his stroke.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran has not asserted that he had any observable symptomatology linking a stroke to service.  Thus, there is no competent lay evidence in support of the claim.  

As there is no medical or lay evidence suggesting that the Veteran had a stroke as a result of his service, and this condition did not manifest until more 25 years after his military service, the Board finds that the preponderance of the evidence is against a finding that the Veteran has residuals of a stroke as a result of his service.  Hence, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted.  

Entitlement to service connection for ischemic heart disease (diagnosed as coronary artery disease, atherosclerotic heart disease, ischemic heart disease, and ischemic cardiomyopathy) is granted.

Entitlement to service connection for residuals of a stroke is denied.



REMAND

The Veteran is presumed to have been exposed to herbicides during service.  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e), including soft-tissue sarcoma, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Medical records reflect that the Veteran developed spinal cord cancer around 1990.  However, this diagnosis is only noted historically and the file does not contain any medical records detailing the diagnosis or the etiology of the condition.  In particular, it is unclear if the spinal cord cancer was a carcinoma or a sarcoma.  This is important because, as noted above, if the spinal cord cancer was a soft-tissue sarcoma, the Veteran may be entitled to service connection on a presumptive basis.  

On remand, the Veteran should be asked to identify and authorize VA to obtain treatment records relevant to his spinal cord cancer.  Reasonable efforts should be made to obtain any identified records and the Veteran should be advised of the results if records cannot be found.  See 38 C.F.R. § 3.159(c)(1), (e).  If the record shows a diagnosis of spinal cord cancer, but it cannot be determined whether the Veteran had a soft-tissue sarcoma, the records should be sent to an appropriate medical specialist for review to offer an opinion on the type of cancer the Veteran had.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for VA to obtain any outstanding private treatment records regarding his spinal cord cancer.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  After the above has been completed to the extent possible, and only if based on a review of the entire record it is established that the Veteran was diagnosed with spinal cord cancer, but it cannot be determined whether the Veteran had a soft-tissue sarcoma, the file should be sent to an appropriate medical specialist.  The medical specialist should be asked to provide an opinion based on the evidence of record if it is at least as likely as not (50 percent or greater probability) that the Veteran's spinal cord cancer was a soft-tissue sarcoma.  If the medical specialist determines that an examination is necessary to render an opinion, such should be arranged.  A rationale should be provided for any opinion offered.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


